Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (KR 100341241 B1).

Regarding claim 1, Cho discloses *[a crop conditioning roller (see Fig. 5) for a harvesting implement], the crop conditioning roller comprising: 
a shell (the portion of the roller that has a circular cross section) extending along a central longitudinal axis and having a body portion and a plurality of teeth (the portions of the roller extending beyond the circular cross section), with each of the plurality of teeth extending radially outward from the body portion relative to the central longitudinal axis and extending longitudinally along the central longitudinal axis; 
wherein the shell is configured for rotation about the central longitudinal axis in a first rotational direction; 
wherein each respective one of the plurality of teeth includes a leading flank (see Fig. 5 below) that leads the respective tooth in the first rotational direction, a trailing flank (see Fig. 5 below) that trails the respective tooth in the first rotational direction, and a radially outer surface region disposed between the leading flank and the trailing flank;  
wherein the radially outer surface region includes at least one angulation (see Fig. 5 below) disposed between the leading flank and the trailing flank and extending along the central longitudinal axis; 
wherein the leading flank of each respective tooth extends from the body portion radially outward to a respective leading cusp (5f), and the trailing flank of each respective tooth extends from the body portion radially outward to a respective trailing cusp (5e), with the radially outer surface region of the respective tooth disposed between the leading cusp and the trailing cusp; and 
wherein the leading cusp and the trailing cusp are disposed at different radial distances from the central longitudinal axis (the leading cusp is disposed at a greater radial distance than the trailing cusp).


    PNG
    media_image1.png
    391
    516
    media_image1.png
    Greyscale

Cho Figure 5

* It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. The limitation “a crop conditioning roller for a harvesting implement” is not a positive recitation of a harvesting implement, and does not preclude rollers used in applications other than crop conditioning. Ex parte Masham, 2 USPQ2d 1647 (1987). 

Regarding claim 2, Cho discloses the crop conditioning roller set forth in claim 1, wherein the at least one angulation of each respective tooth defines a non-linear profile generally perpendicular to a length of the respective tooth along the central longitudinal axis (see Fig. 5, the angulation is rectangular and therefore nonlinear).

Regarding claim 3, Cho discloses the crop conditioning roller set forth in claim 2, wherein the at least one angulation of each respective tooth includes one of a recess or a step in the radially outer surface region of the respective tooth (the angulation is recessed from the leading flank, and a step protruding from the trailing cusp).

Regarding claim 4, Cho discloses the crop conditioning roller set forth in claim 2, wherein the non-linear profile includes a recess defining one of a rectangular cross-sectional shape, a trapezoidal cross-sectional shape, a concave cross-sectional shape, a triangular cross-sectional shape, or a saw tooth cross-sectional shape (the recess is rectangular, see Fig. 5).

Regarding claim 6, Cho discloses the crop conditioning roller set forth in claim 1, wherein the leading cusp (5f) has a substantially planar surface that is disposed between the respective leading flank and the respective angulation of the respective tooth (the leading cusp lies in a plane tangent to the roller).

Regarding claim 7, Cho discloses the crop conditioning roller set forth in claim 6, wherein the trailing cusp (5e) has a substantially planar surface that is disposed between the respective angulation and the respective trailing flank of the respective tooth (the trailing cusp lies in a plane tangent to the roller).

Regarding claim 11, Cho discloses *[a crop conditioning roller (see Fig. 5) for a harvesting implement], the crop conditioning roller comprising: 
a shell (the portion of the roller that has a circular cross section) extending along a central longitudinal axis and having a body portion and a plurality of teeth (the portions of the roller extending beyond the circular cross section), with each of the plurality of teeth extending longitudinally along the central longitudinal axis; 
wherein the shell is configured for rotation about the central longitudinal axis in a first rotational direction; 
wherein each respective one of the plurality of teeth includes a leading flank (see Fig. 5 above) that leads the respective tooth in the first rotational direction and extends radially outward from the body portion relative to the central longitudinal axis to a leading cusp (5f); 
wherein each respective one of the plurality of teeth includes a trailing flank (see Fig. 5 above) that trails the respective tooth in the first rotational direction and extends radially outward from the body portion relative to the central longitudinal axis to a trailing cusp (5e); 
wherein each respective one of the plurality of teeth includes a radially outer surface region (the region between the leading and trailing flanks) disposed between the leading flank and the trailing flank; 
wherein the radially outer surface region of each respective tooth includes the leading cusp (5f) having a substantial planar shape and disposed adjacent the respective leading flank; 
wherein the radially outer surface region of each respective tooth includes the trailing cusp (5e) having a substantial planar shape and disposed adjacent the respective trailing flank; 
wherein the radially outer surface region of each respective tooth includes at least one angulation (see Fig. 5 abov) disposed between the leading cusp and the trailing cusp and extending along the central longitudinal axis; and 
wherein the leading cusp and the trailing cusp are disposed at different radial distances from the central longitudinal axis.

* It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. The limitation “a crop conditioning roller for a harvesting implement” is not a positive recitation of a harvesting implement, and does not preclude rollers used in applications other than crop conditioning. Ex parte Masham, 2 USPQ2d 1647 (1987). 

Regarding claim 12, Cho discloses the crop conditioning roller set forth in claim 11, wherein the at least one angulation of each respective tooth defines a non-linear profile generally perpendicular to a length of the respective tooth along the central longitudinal axis (see Fig. 5, the angulation is rectangular and therefore nonlinear).

Regarding claim 13, Cho discloses the crop conditioning roller set forth in claim 11, wherein the at least one angulation of each respective tooth includes one of a recess or a step in the radially outer surface region of the respective tooth (the angulation is recessed from the leading flank).

Regarding claim 14, Cho discloses the crop conditioning roller set forth in claim 12, wherein the non-linear profile includes a recess defining one of a rectangular cross-sectional shape, a trapezoidal cross-sectional shape, a concave cross-sectional shape, a triangular cross-sectional shape, or a saw tooth cross sectional shape (the angulation is recessed from the leading flank and rectangular).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Hildebrand (WO 2019110607 A1).

Regarding claim 10, Cho discloses the crop conditioning roller set forth in claim 1. 
Cho does not disclose wherein at least one of the plurality of teeth includes a wear indicator.
In the same field of endeavor, Hildebrand discloses a roller with teeth that have a visual wear marking (page 7 lines 24-26).
It would be obvious to one of ordinary skill in the art to provide the teeth disclosed by Cho with a wear marking, as disclosed by Hildebrand, as a way of enabling the rollers to be replaced at appropriate intervals. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7322175 B2 discloses a tooth having leading and trailing cusps of different radial distances, and an angulation between said cusps. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         


/M.I.R./               Examiner, Art Unit 3671